Citation Nr: 0119858	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  98-01 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for a right ankle 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel

INTRODUCTION

The appellant served on active duty from August 1985 to 
February 1993.  He served in the Southwest Asia Theatre of 
Operations from October 12, 1990 to April 26, 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  

On May 24, 2001, a hearing was held in Pittsburgh, 
Pennsylvania, before Bettina S. Callaway, who is the Board 
member making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(b) (c) (West 1991 & Supp. 2000).  A transcript of that 
hearing has been associated with the record on appeal.


REMAND

At the May 2001 hearing, the appellant's representative noted 
that the appellant last underwent a VA examination in August 
1999 and requested that the appellant be given a more current 
VA examination.  Where the record does not adequately reveal 
the current state of the claimant's disability, the 
fulfilment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Because the Board 
agrees with the request by the appellant's representative, a 
current VA examination of the appellant's right ankle should 
be conducted.  Additionally, the Board notes that at an 
October 1993 VA examination, the examiner noted that the 
appellant's service medical records were not available to him 
and that review of these records would have been helpful in 
evaluating the appellant's right ankle disability.  Further, 
from a review of the record, it appears that the appellant, 
who has been treated numerous times for ankle injuries, has 
confused the history of his right ankle disability with 
injuries to his left ankle; therefore, in order to obtain an 
accurate history of the appellant's right ankle disability, 
the examiner should review the medical records contained in 
the appellant's claims folder.  Also, additional disability 
evaluations are available for scars that are poorly 
nourished, with repeated ulceration; are tender and painful 
on objective demonstration; or cause any limitation of 
function.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994) (holding that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2000).  The examination should include an evaluation of 
the surgical scar on the appellant's right ankle.

This case must be also remanded in order to provide due 
process to the appellant because the RO failed to issue a 
supplemental statement of the case after the receipt of 
recent VA medical records and receipt of the report of an 
August 1999 VA fibromyalgia examination of the appellant's 
right ankle.  38 C.F.R. §§ 19.31, 19.37 (2000).  Although the 
rating decision on appeal was issued in March 1997 and the 
statement of the case was issued in February 1998, no VA 
examination regarding the appellant's current claim was 
conducted until August 1999.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The appellant should be afforded a VA 
joints examination and a VA scars 
examination to determine the severity of 
his service-connected right ankle 
disability.  (The veteran prefers to be 
examined at the Oakland VAMC in 
Pittsburgh.)  The claims folder should be 
made available to the examiner for review 
before the examination.  Because the 
history of the appellant's injury may be 
helpful in assessing his current level of 
disability, the examiner should note in 
the examination report that the claims 
folder, including the appellant's service 
medical records and prior VA treatment 
records, has been reviewed.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


